 Case: 4:19-cv-00631-JCH Doc. #: 43 Filed: 05/11/20 Page: 1 of 2 PageID #: 179




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
 WANDA W. SAMS                     )
                                   )
     Plaintiff,                    )
                                   )
 v.                                )           Case No. 4:19-CV-631 JCH
                                   )
 EXPRESS SCRIPTS, INC.,            )
                                   )
     Defendant.                    )
                                   )

                                  MEMORANDUM & ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel (ECF No. 25) filed March

12, 2020. The matter is fully briefed and ready for disposition.

                                           DISCUSSION

       Plaintiff seeks her Motion pursuant to Federal Rule of Civil Procedure 37 to compel

Defendant to answer Plaintiff’s Interrogatories. Federal Rule of Civil Procedure 37 allows a party

to move for an order compelling disclosure or discovery. Fed R. Civ. P. 37(a)(1). Plaintiff states

that on December 17, 2019, Plaintiff submitted her First Interrogatories and First Request of

Documents to Defendant. (ECF No. 25, at 1). Defendant provided responses on February 17, 2020.

Id. Plaintiff asserts that Defendant’s responses consisted of objections to every interrogatory and

request for production beginning with general objections. Id. Plaintiff states that she attempted to

resolve the matter without resort to Motion, by a letter dated February 25, 2020. Id, at 2. Plaintiff

argues that the boilerplate objections raised by Defendant are not permissible. (ECF No. 26).

Defendant asserts that Plaintiff’s motion should fail because she has not identified what specific

information or documents are sought. (ECF No. 29). Additionally, Defendant argues that Plaintiff

has failed to properly confer prior to filing this motion with the court. Id.

                                                  1
 Case: 4:19-cv-00631-JCH Doc. #: 43 Filed: 05/11/20 Page: 2 of 2 PageID #: 180



       Defendant asserts that the Plaintiff has failed to confer with the Defendant prior to the filing

of the instant Motion to Compel and therefore the motion should be denied. (ECF No. 29). Plaintiff

sent a letter to Defendant on February 25, 2020. (ECF No. 25). Defendant argues that the letter

does not constitute good faith. (ECF No. 29). Local Rule 37-3.04 states that “[t]he Court will not

consider any motion relation to discovery and disclosure unless it contains a statement that

movant’s counsel has conferred in person or by telephone with the opposing counsel in good faith

or has made reasonable efforts to do so, but that after sincere efforts to resolve their dispute,

counsel are unable to reach an accord.” In this case, Plaintiff has failed to confer with Defendant

regarding discovery disputes in this case.

       Plaintiff has additionally failed to identify the specific interrogatory or discovery requests

that are incomplete. Plaintiff merely points to general objections to all of her discovery requests as

the basis for her motion. Plaintiff states that Defendant has failed to provide adequate responses,

yet the Plaintiff has failed to provide the Court with specifics as to what information has been

sought and on what basis Defendant has raised its objections. Defendant asserts that it has provided

approximately 1000 pages of discovery to the Plaintiff. (ECF No. 29, at 2). Absent an attempt

between the parties to meet and confer and a motion by the Plaintiff that identifies the specific

information sought, the Court will deny the Motion to Dismiss.


                                          CONCLUSION
       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel (ECF No. 25) is DENIED.

Dated this 11th day of May, 2020.

                                                                         /s/ Jean C. Hamilton
                                                                       JEAN C. HAMILTON
                                                            UNITED STATES DISTRICT JUDGE



                                                  2
